DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendment filed 12/06/2021 has been entered. Claims 1-2 have been amended, and no claims have been added or cancelled. Claims 7-12 remain withdrawn due to a restriction/election requirement. Accordingly, claims 1-12 are pending with claims 1-6 under examination.
	The amendment to claim 2 obviates the previous Claim Objection, which is hereby withdrawn.
	The amendment to claims 1-2 obviates the previous § 112(b) rejection, which is hereby withdrawn. However, the amendment has necessitated a new rejection under § 112(a).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Regarding claims 1-2, the limitation “secondary martensite” was amended to “tempered martensite”. Equating “secondary martensite” to “tempered martensite” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention
In the metallurgical arts, “secondary martensite” is generally interpreted as being non-tempered martensite, not ‘tempered’ martensite as currently claimed by amendment. However, in claims 1 and 2, the applicant changes the limitation “secondary martensite” to “tempered martensite”, even though the specification does not describe or define the term “secondary martensite” as “tempered martensite”.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In the instant case, the applicant has not clearly redefined the term “secondary martensite” as “tempered martensite”, in view of “secondary martensite” being understood in the art to mean “untempered” or “non-tempered” martensite.
Claims 3-6 are rejected as being dependent from rejected claims 1-2.

Claim Interpretation

	For example, Irnich et al. (US 20210262069 A1) and Mesplont et al. (US 20140227546 A1) both describe secondary martensite as being characterized as “untempered” or “non-tempered”. See, for example, paragraphs [0089] and [0093] of Irnich, and Abstract and [0014], [0022], and [0056] of Mesplont.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. (US 20190218652 A1; of record).
Regarding claim 1, Haga teaches a high-strength (meets the BRI of the claimed “ultra-high strength”), hot-dip galvanized steel sheet [0001] having the following overlapping composition (broader ranges in Abstract as shown below), as well as specific steel examples with substantially similar compositions:
Element (wt %)
Instant claim 1
Haga;Broader ranges (Abstract)
Haga;Steel N
Haga;Steel O
Haga;Steel P
Haga;Steel S
C
0.3-0.5
0.03-0.70
0.299
0.297
0.365
0.297
Si
Up to 2 (excluding 0)
0.25-2.50
1.64
1.67
1.83
1.66
Mn
3.0-6.5
1-5
3.07
2.55
2.76
2.97
P
0-0.02
0-0.100
0.004
0.004
0.004
0.005
S
0-0.01
0-0.010
0.0009
0.0008
0.0008
0.001
Al
0.01-3.0
0.001-2.500
0.049
0.048
0.047
0.088

Up to 0.02 (excluding 0)
0-0.020
0.0025
0.0023
0.0023
0.0026
Fe
Balance
Balance
Balance
Balance
Balance
Balance
Others
-
-
Ti: 0.047
Cr: 0.55
-
Ti: 0.045


With regard to the broader ranges of Haga’s composition, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.). 
With regard to steels N, O, P, and S or Haga, specifically with regard to the C and/or Mn contents, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
With regard to the “excellent yield ratio” limitation in the preamble, Haga teaches that the yield ratio is preferably 0.72 or more [0198], which meets the broadest reasonable interpretation of the limitation.
With regard to the claimed retained austenite content of 5-30% by area fraction, Haga teaches that the volume fraction is greater than 5.0% [0162] to preferably less than 30% [0163], which overlaps with the claimed range.
With regard to the claimed “tempered” martensite content of 5% or less, Haga teaches that the fresh martensite, or non-tempered martensite (i.e. secondary martensite), content is preferably less than 5.0% [0179], which overlaps with the claimed range. See “Claim Interpretation” section above for interpretation of “tempered martensite” limitation.
Regarding claim 2, Haga teaches the steel sheet as applied to claim 1 above, and further teaches that the steel sheet contains polygonal ferrite (which meets the claimed “ferrite”) [0167-0169], and may further comprise bainite as the balance structure [0181].
With regard to the claimed “fresh martensite”, as discussed in the 112(b) rejection above, it is unclear how the “fresh martensite” as claimed is distinguished from the ”non-tempered martensite (see Claim Interpretation section above), which are generally recognized as synonymous terms in the metallurgy arts. As discussed in the rejection of claim 1 above, Haga teaches that the fresh martensite, or non-tempered martensite content is preferably less than 5.0% [0179], which meets the limitation of the steel sheet’s microstructure containing fresh martensite. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a steel sheet with only minimal amounts of any type of martensite, such as fresh and/or secondary martensite, in order to improve the local ductility while maintaining the yield strength [0179].
Regarding claim 3, Haga teaches the steel sheet as applied to claim 2 above, and further teaches that the balance structure of the metal structure may contain acicular ferrite (meeting the claimed “ferrite”) and bainite [0181], and that the upper limit of the total volume fractions of these structure may be 20% or less [0183], which overlaps with the claimed range of 20% or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Regarding claim 4, Haga teaches the steel sheet as applied to claim 1 above, and further teaches that the steel sheet can include the following elements with the following overlapping ranges:

Instant claim 4
Haga;Broader [0033]
Cr
0-1.5 (excluding 0)
0-2.000
Ti
0.005-0.5
0-0.300
Nb
0.005-0.5
0-0.300
V
0.005-0.5
0-0.300
Mo
0.05-0.3
0-2.000


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Regarding claim 5, Haga teaches the steel sheet as applied to claim 1 above, and further teaches that the tensile strength is preferably 1180 MPa or more [0198], which overlaps with the claimed range of 1300 MPa or more, and that the yield ratio is preferably 0.72 or more [0198], which overlaps with the claimed range of 0.7 or more. Thus
With regard to the yield strength, although Haga does not explicitly disclose the yield strength values, these values can be calculated from the disclosed tensile strength values and yield ratio values shown from Table 3 (also see Table 2); the results are shown in the table below:
Test number
Steel composition
Tensile strength (MPa)
Yield ratio
Calculated yield strength (MPa)
A36
N
1523
0.76
1157
A37
N
1480
0.78
1154

O
1472
0.79
1163
A41
P
1531
0.77
1179
A42
P
1517
0.72
1092
A45
S
1483
0.75
1112


Thus, the yield strength of Haga also overlaps with the applicant’s claimed range of 1000 MPa or more, which meets the claimed yield strength. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Regarding claim 6, Haga teaches the steel sheet as applied to claim 1 above, and further teaches that the steel sheet is a high-strength hot-dip galvanized steel sheet [0001] which includes a hot-dip galvanizing layer [0051].
Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive.
	With regard to the applicant’s argument that “the term ‘secondary martensite’ was changed to ‘tempered martensite’. This change is apparent from the original disclosure” (see paragraph bridging pages 5-6 of arguments), the examiner respectfully disagrees. As discussed in the § 112(b) rejection set forth in the 09/07/2021 Non-Final Rejection, and as discussed in the new § 112(a) rejection and Claim Interpretation section above, in the metallurgical arts, “secondary martensite” is interpreted as being non-tempered martensite, not ‘tempered’ martensite as amended. However, in claims 1 and 2, the applicant changes the limitation “secondary martensite” to “tempered martensite”, even though the specification does not describe or define the term “secondary martensite” as “tempered martensite”.
arguendo, that the claims did have product-by-process limitations, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735